t c memo united_states tax_court shaun d ryan petitioner v commissioner of internal revenue respondent docket no 10864-07l filed date shaun d ryan pro_se donna f herbert for respondent memorandum opinion gerber judge petitioner pursuant to sec_6330 seeks review of respondent’s determination to proceed with collection by levy of petitioner’s unpaid and federal_income_tax liabilities the issue for our consideration 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure is whether respondent abused his discretion by determining to proceed with the proposed levy background respondent moved for summary_judgment in this sec_6330 collection case with respect to all of the issues and for the imposition of a penalty under sec_6673 by order of the chief_judge petitioner was given the opportunity to file an objection to respondent’s motion and the motion was calendared for a hearing on date in los angeles california in response to the chief judge’s order petitioner questioned the chief judge’s authority and requested his presidential commission oath of office appointment affidavit and senate confirmation petitioner however did not respond to the merits of respondent’s motion for summary_judgment and he failed to appear at the date hearing in los angeles california petitioner failed to file an income_tax return for and he submitted documents purporting to be returns containing zeros in all boxes for and petitioner received notices of deficiency for all years determining income_tax deficiencies but failed to petition this court allowing respondent to assess said deficiencies thereafter respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing notice with respect to the and liabilities respondent sent petitioner a similar notice for notice petitioner requested a hearing with respect to notice and notice on date and date respectively on date settlement officer nathan august mr august sent a letter to petitioner scheduling a telephone hearing for date pincite a m in that same letter petitioner was offered a face-to-face hearing on any nonfrivolous issue in correspondence with mr august petitioner stated that his reason for disagreeing with the proposed collection action was simply that he wants to make sure that all the administrative procedures of sec_6320 and sec_6330 have been met mr august obtained and sent to petitioner computerized transcripts of account for each taxable_year on date mr august received a form_2848 power_of_attorney and declaration of representative and facsimile from jeff hubacek mr hubacek who ostensibly represented the interests of petitioner advising that a family issue required the rescheduling of the date telephone hearing previously approximately date mr hubacek had been enjoined from engaging in the preparation of fraudulent tax returns that contained merely zeros in enjoining mr hubacek the federal district_court judge found that his scheme was to help his customers evade taxes using the same frivolous theory propounded by irwin schiff the judge also found that hubacek submits false forms to the irs stating that he is an attorney or his customer’s full-time_employee in view of that information mr august did not communicate with mr hubacek on date mr august sent another letter to petitioner to provide an opportunity for a hearing but no response was received from petitioner accordingly on date petitioner was issued notices of determination concerning collection action s under sec_6320 and or for hi sec_2001 sec_2002 and tax years from which petitioner petitioned this court for review discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to a legal issue if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b 119_tc_252 98_tc_518 affd 17_f3d_965 7th cir in his petition petitioner broadly and generally contends the tax_liens and levies do not comply with the income_tax regulations the appeals officer made false and erroneous claims in the notice_of_determination and the government may levy only on the property of federal employees petitioner did not allege with any meaningful specificity which claims were false or erroneous throughout the administrative process and in his pleadings petitioner has raised tax-protester and frivolous arguments all of which have been addressed by this and other courts on numerous occasions see eg carrillo v commissioner tcmemo_2005_290 and cases cited therein we see no need to reiterate the reasons petitioner’s arguments are without merit or substance petitioner did not petition this court from his statutory notices of deficiency and respondent assessed the taxes after the 90-day period accordingly petitioner may not contest the underlying tax_liabilities see 114_tc_604 our review of respondent’s administrative action in this proceeding is solely for an abuse_of_discretion see 114_tc_176 other than frivolous arguments petitioner questioned whether the administrative procedures had been followed sec_6330 requires that the determination of an appeals officer take into consideration the verification that the requirements of any applicable law or administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary mr august supplied petitioner with transcripts of his account which complied with the verification requirement that adequately addressed the only nonfrivolous issue petitioner raised and as indicated above there was no need for petitioner’s well-worn frivolous issues to be addressed finally petitioner did not raise any collection alternatives or practical collection concerns accordingly we find that there was no abuse_of_discretion in the decision to proceed with collection activity respondent also seeks the imposition of a penalty under sec_6673 on the grounds that petitioner has instituted or maintained this proceeding primarily for delay and or that his position in this proceeding is frivolous or groundless sec_6673 sec_6673 applies to collection_due_process proceedings and a penalty not in excess of dollar_figure may be imposed in this proceeding see 115_tc_576 other than questioning whether the administrative procedures were followed petitioner has not raised any questions arguments or issues other than those which have long been labeled frivolous typical of petitioner’s groundless and frivolous positions is that because he is not a federal employee he is not subject_to the tax or a levy based on the tax petitioner has wasted the time of the legal system and respondent by pursuing positions which have been rejected for more than years petitioner did not respond to the court’s orders or appear at the trial session and he also failed to raise meaningful arguments it is clear to this court that petitioner instituted and maintained this proceeding for purposes of delay the circumstances of this case warrant the imposition of a dollar_figure penalty to address petitioner’s actions and to discourage him from similar actions in the future to reflect the foregoing an appropriate order and decision will be entered
